ITEMID: 001-73067
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KOLOTKOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Mikhail Anatolyevich Kolotkov, is a Russian national who was born in 1972 and lives in Moscow. The respondent Government were represented by Mr P.A. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was a civil servant in the Federal Ministry of Foreign Affairs. From 1998 to May 2001 he was assigned to the Russian embassy in the Republic of Uganda as an attaché. By an order of 17 July 2001 he was dismissed from the Ministry of Foreign Affairs on the ground of expiration of the term of his labour contract.
On 30 July 2001 the applicant brought proceedings for reinstatement. On 19 October 2001 the Presnenskiy District Court of Moscow found that the applicant had been employed for an indefinite period and that his dismissal had, therefore, been unlawful. It ordered the respondent Ministry to reinstate him in his post of an attaché at the Russian embassy in Uganda and update his labour records accordingly. It stated that the judgment was subject to immediate enforcement. The Ministry appealed against the judgment. On 18 December 2001 the Moscow City Court rejected the Ministry’s appeal and upheld the judgment which came into force on the same day.
On 9 November 2001 the Ministry ordered the applicant’s reinstatement in his post in accordance with the judgment of 19 October 2001. However, as the three-year term of his assignment in Uganda had been expired and no extension was possible the applicant was offered, in January 2002, posts of an attaché available in the central office of the Ministry in Moscow. He refused to accept the offers and requested the continuation of his work in the capacity of an attaché at the embassy in Uganda.
On 25 April 2002 he applied to the bailiff requesting the enforcement of the judgment. On 6 May 2002 the bailiff brought enforcement proceedings.
By an order of 16 May 2002 the applicant was appointed an attaché at the historical and documentary department of the central office of the Ministry as of 15 January 2002. He refused to assume his office.
By letters of 16, 22 and 28 May 2002 the Ministry informed the bailiff of their efforts to enforce the judgment and to settle the situation with the applicant’s employment. They explained, inter alia, with reference to the applicable legislation and the rules of rotation of diplomatic staff that there was no legal basis for the applicant’s continued service in the embassy in Uganda.
By an order of 15 August 2002 the Ministry dismissed the applicant on the ground of his refusal to work.
On 3 October 2002 the bailiff imposed a fine on the head of the personnel department of the Ministry for his failure to enforce the judgment. The Ministry challenged the bailiff’s decision in the District Court which on 28 November 2002 stayed the enforcement proceedings pending its decision. The applicant’s request to join the proceedings and his appeal against the decision to stay the enforcement were rejected. On 3 June 2003 the District Court found the bailiff’s decision imposing the fine lawful.
On 15 August 2003 the Ministry quashed their order of 15 August 2002 on the applicant’s dismissal and ordered his reinstatement with his place of work in the central office of the Ministry. The applicant was paid remuneration for the preceding period and compensation for the late payment. On 29 August 2003 the Ministry fixed the applicant’s remuneration which included an allowance for his diplomatic rank of an attaché and an allowance for work with information involving State secret.
By a decision of 11 September 2003 the bailiff discontinued the enforcement proceedings in view of the enforcement of the judgment.
On 15 September 2003 the applicant appealed against the bailiff’s decision to discontinue the proceedings. On 31 October 2003 the District Court rejected the applicant’s appeal and upheld the bailiff’s decision. It found that the term of the applicant’s assignment to the embassy in Uganda had expired on 10 May 2001 and that thereafter the Ministry had provided him with work in its central office in accordance with the labour law requirements. It held that the judgment of 19 October 2001 as upheld on 18 December 2001 had been fully enforced. On 2 March 2004 the Moscow City Court upheld the judgment of 31 October 2003.
On 2 December 2002 the applicant brought an action challenging the Ministry’s order of 15 August 2002 by which he had been dismissed on the ground of his refusal to work.
On 22 September 2003 the Presnenskiy District Court of Moscow found for the applicant. The enforcement proceedings were brought on 3 October 2003 and discontinued on 14 October 2003 in view of the applicant’s actual reinstatement. The applicant’s appeal to the District Court against the termination of the enforcement proceedings is pending. The judgment of 22 September 2003 was upheld on appeal by the Moscow City Court on 26 January 2004.
On 3 November 2003 the applicant was dismissed from the Ministry on the ground of his absence from work. On 20 November 2003 he brought proceedings in the Presnenskiy District Court of Moscow to challenge his dismissal. On 15 June 2004 the District Court found for the Ministry. The applicant lodged an appeal against the judgment. The proceedings are pending.
On 29 July 2001 the applicant brought proceedings claiming pecuniary and nonpecuniary damages caused by his dismissal in July 2001. On 19 November 2001 the Presnenskiy District Court of Moscow stayed the proceedings pending the outcome of the first set of proceedings concerning the applicant’s reinstatement.
On 8 July 2002 the District Court granted the applicant’s claims in part and ordered the Ministry of Foreign Affairs to pay the applicant 12,548 roubles (“RUR”) in damages, including the applicant’s salary for the period between the date of his dismissal in July 2001 and 19 October 2001. On 10 July 2002 the District Court corrected the judgment stating that the amount awarded to the applicant was RUR 12,595.11. On 22 August 2002 the Moscow City Court dismissed the applicant’s appeal and upheld the judgment.
On 10 October 2002 the applicant applied for the enforcement of the judgment of 8 July 2002, as amended on 10 July and upheld on 22 August 2002. On 24 October 2002 the bailiff brought enforcement proceedings. The Ministry considered that the applicant should have submitted the writ of execution to the Federal Treasury in accordance with the procedure provided by the applicable legislation.
On 17 June 2003 the bailiff ordered that the Ministry’s money on their bank account be seized in order to enforce the judgment. Following the Ministry’s appeal against the bailiff’s decision, on 7 July 2003 the District Court stayed the enforcement proceedings. By a decision of 18 March 2004 the District Court quashed the bailiff’s decision of 17 June 2003 as unlawful.
On 3 March 2003 the applicant lodged a request for reopening the case in view of newly-discovered circumstances. On 3 September 2003 the Presnenskiy District Court of Moscow granted the applicant’s request, quashed the judgment of 8 July 2002, as amended on 10 July and upheld on 22 August 2002, and ordered a fresh examination of the case. On the same day the District Court granted the applicant’s request for withdrawing the writ of execution issued in respect of the judgment of 8 July 2002, as amended on 10 July and upheld on 22 August 2002.
Hearings listed for 17 September and 12 October 2004 did not take place since the applicant, who had been duly notified of the hearings, had failed to appear. On the latter date the Presnenskiy District Court of Moscow ordered that the case not be examined on the ground of the applicant’s failure to appear in court. The applicant did not appeal and the decision became final on 22 October 2004.
On 14 March 2002 the applicant brought proceedings claiming his remuneration and damages for the period after 19 October 2001. On 25 July 2002 the District Court granted his claims in part and ordered the Ministry to pay him RUR 13,478.56 covering the salary arrears for the period between 19 October 2001 and 25 July 2002. Following the applicant’s appeal the Moscow City Court quashed the judgment on 26 September 2002 and remitted the case to the firstinstance court for a fresh examination.
In November 2002 the applicant submitted new claims for the payment of his salary until then. In January 2003 he requested to seize the Ministry’s bank accounts. The request was dismissed by a final decision of the Moscow City Court of 18 February 2003. In October 2003 the applicant submitted new claims concerning his salary arrears. The proceedings are pending.
The applicant also brought other proceedings concerning his disputes with his employer.
Thus, on 23 August 2002 the applicant lodged an application with the Constitutional Court of Russia challenging the constitutionality of the Government’s regulations which laid down terms and conditions of service for State employees abroad. On 16 September 2002 the secretariat of the court informed the applicant that the court did not have jurisdiction to examine the constitutionality of by-laws, that it dealt exclusively with the issues of the constitutionality of laws, and that therefore his application could not be examined.
On 19 September 2002 the applicant lodged an application before the Supreme Court of the Russian Federation challenging the lawfulness of the same regulations. On 22 January 2003 the Supreme Court terminated the proceedings because the Government had quashed the regulations in issue. The applicant’s appeal was dismissed on 3 April 2003.
